ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s appeal brief filed on 7/5/2022 has been received. 
The claims filed on 3/25/2022 are the pending claims. 
Claims 1, 4, 6-8, 12, and 13 are allowed. 
Claims 2, 3, 5, 9-11, and 14-39 are canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the claimed poultry feed comprising the combination of ingredients. 
Appellant's previously-submitted extrinsic evidence and arguments of record demonstrate how higher concentrations of spent bleaching earth caused deleterious effects in poultry (Appeal Brief, p. 10-11). 
The cited references cannot teach a composition comprising the claimed concentration of spent bleaching earth suitable for its intended purpose, i.e., without deleterious effects on growth (Appeal Brief, p. 12).
The addition of the fine-particle lime component to the spent bleaching earth prevents significant increases in the temperature of the spent bleaching earth and eliminates the problem of spontaneous combustion (Appeal Brief, p. 13-14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W A Moore/Primary Examiner, Art Unit 3619